Gildersleeve, J.
The action is for slander. The jury gave a verdict for $200 damages. Defendant appeals. The only ground urged for reversal is that the words are not actionable per se and no special damages were alleged or proved. The complaint alleges that plaintiff was avoided and shunned by his friends and neighbors and otherwise damaged in his reputation, but does not allege special pecuniary damage resulting therefrom. The slanderous words were as follows: “You are a dirty drunken cur; you are lying around the house drunk more than half the time and are drunk now, and you don’t know what' you are talking about. You have maliciously and without any cause or reason poisoned all the cats and dogs in the neighborhood and have scalded my white cat and kicked my dog, and you have persecuted a poor widow in the neighborhood and have robbed her of her rights.” Ho proof was offered tending to show special damage. The only question presented on this appeal is whether or not the words used were slanderous per se. The plaintiff was charged with maliciously and without cause poisoning all the cats and dogs in the neighborhood, which act, if true, would be a misdemeanor. Penal Code, § 660. We think the slanderous words set forth in the complaint and which the jury found, on sufficient evidence, were used by defendant to plaintiff in the presence of many people, were actionable, per se, so that no allegation or proof of special damage was necessary. The question of the amount of the damages was one for the jury to decide, and there is no claim made that the verdict was excessive.
The judgment and order are affirmed, with costs.
MacLean and Amend, JJ., concur.
Judgment and order affirmed, with costs.